 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJet-Pak Corporation and James F. Penna, Petitionerand Amalgamated Clothing and Textile WorkersUnion, AFL-CIO-CLC. Case 3-RD-524August 23, 1977DECISION ON REVIEW AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn May 3, 1977, the Regional Director for Region3 issued a Decision and Direction of Election in theabove-entitled proceeding in which he found that thecollective-bargaining agreement currently in effectbetween the Employer and Amalgamated Clothingand Textile Workers Union, AFL-CIO-CLC, hereincalled the Union, did not constitute a bar to anelection herein, as the union-security provisioncontained in the contract denied employees a 30-daygrace period within which to become members of theUnion. Thereafter, in accordance with the NationalLabor Relations Board Rules and Regulations, Series8, as amended, the Union filed a timely request forreview of the Regional Director's decision, contend-ing that the Regional Director erred in admittingextrinsic evidence to establish that the contract'sunion-security provision is unlawful.By telegraphic order dated May 25, 1977, theNational Labor Relations Board granted the requestfor review and stayed the election pending decisionon review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review andmakes the following findings:The Union is the current representative of theEmployer's production employees. Petitioner claimsthat a substantial number of employees in theappropriate unit no longer wish to be represented bythe Union. The Union claims that its contract withthe Employer is a bar to the decertification petition.The Employer contends that the contract contains anillegal union-security provision and therefore thecontract cannot serve to bar the present petition.The Union and the Employer are parties to acollective-bargaining contract which, by its terms, iseffective from July 1, 1976, to June 30, 1979. Theunion-security provision in the contract provides asfollows:All dates are in 1976 unless otherwise indicated.2 Loree Footwear Corporation, 197 NLRB 360 (1972). See also PineTransportation, Inc.. 197 NLRB 256 (1972), and St. Louis Cordage Mills,231 NLRB No. 93New employees must become members of theUnion on the sixtieth (60th) day following thedate of employment or the effective date of thisAgreement, whichever is later, and must remainmembers of the Union in good standing duringthe term of this agreement as a condition ofcontinued employment.As noted above, the contract on its face states thatit is effective as of July 1, 1976.1 At the hearing, theparties stipulated that agreement was not reached onall the terms of the contract, including the union-security clause, until August 27, and that the contractwas not actually executed until September 16.Petitioner and the Employer took the position that,considering the dates in the stipulation, the union-security clause is actually retroactive and does notgive employees their statutory 30-day grace periodwithin which to become union members. TheRegional Director, agreeing with those contentions,considered the date of agreement and the date ofexecution contained in the stipulation and deter-mined that some new employees may have beendenied their 30-day grace period. Thus, the RegionalDirector concluded that the contract could not serveas a bar to an election herein.In its request for review the Union claims thatextrinsic evidence such as that contained in thestipulation may not be considered in determining thelegality of the contract's union-security clause. TheUnion argues that the effective date of the contract isclear and unambiguous from the terms of thecontract itself. The Union further contends that, asthe union-security clause is lawful on its face, thecontract serves to bar the petition herein. We findmerit in the Union's contentions.The Board has consistently held that "the legalityof a contract asserted as a bar is to be determined inrepresentation proceedings from the face of thecontract itself and that extrinsic evidence will not beadmitted in a representation proceeding to establishthe unlawful nature of such a contract."2The Boardfirst enunciated the reasons for this rule in ParagonProducts Corporation.3There the Board noted that anunfair labor practice proceeding is the propermethod of enforcing the statutory proscriptionagainst discriminatory practices, such as an unlawfulunion-security clause, as a representation proceedingwhich is investigatory in character is not the properforum for entertaining matters properly left to anadversary proceeding. The Board recognized its dutyto be aware of unlawful contract provisions, butDivision ofAmerican Manufacturing Company, Inc., 168 NLRB 981 (1967).3 134 NLRB 662 (1961).552 JET-PAK CORPORATIONconcluded that the illegality of such provisions mustappear from the terms of the contract itself.4In the present proceeding the Regional Directorcorrectly noted the applicable case precedent and thepolicy reasons contained therein. He further appro-priately noted cases wherein the Board has consid-ered the date of execution of the contract and thedate of agreement where those facts have appearedon the face of the contract.5However, the Regional Director was of the opinionthat the stipulation agreed to by the parties is a formof "uncontroverted evidence" which does not presentthe "dangers normally present in a non-adversaryrepresentation hearing" as described in ParagonProducts. The Regional Director was of the opinion,therefore, that it was appropriate to consider theeffect of the stipulation on the union-security clause,as such consideration does not violate any of theproscriptions set forth in Paragon Products.6We are of the opinion that, under applicable Boardprecedent, the Regional Director erred in consideringthe Parties' stipulation and its effect on the legality ofthe union-security clause. Even considering the4 The Board also noted that if the clause in question has been found to beunlawful in an unfair labor practice proceeding the contract would not bar arepresentation petition.I Standard Molding Corporation, 137 NLRB 1515 (1962), and NationalSeal Division of Federal-Mogul Corporation, 176 NLRB 619 (1969).possible safeguards of a stipulation as a form of"uncontroverted evidence," this is precisely the typeof extrinsic evidence which the Board has refused toallow in representation proceedings. Thus, in deter-mining whether a contract serves as a bar to anelection, we are permitted only to examine the termsof the contract as they appear within the four cornersof the instrument itself.Therefore, the only remaining issue before us iswhether the union-security clause in the contract islawful on its face. We find that it is clearly lawful, asit does in fact give employees the statutory 30-daygrace period within which to become union mem-bers. Accordingly, and as the contract otherwisemeets the requirements of Appalachian Shale Pro-ducts Co.,7we find that the contract serves as a bar tothe petition herein. We shall therefore dismiss thepetition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.6 Although the parties further stipulated that the Union did not attemptto enforce the union-security clause until November 1, the RegionalDirector found this irrelevant, citing Paragon Products. This appears to us tobe a somewhat inconsistent application of the appropriate pnnciples.T 121 NLRB 1160(1958).553